DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Amendment filed 17 September 2021 has been entered and considered. Claims 1-10, 12, 14-15, and 18 have been amended. Claims 13, 17, and 19-20 have been canceled. Claims 21-23 have been added. Claims 1-12, 14-16, 18, and 21-23 are all the claims pending in the application. Claims 1-4, 6-11, and 14-15 are rejected. Claims 5, 12, 16, and 18 are objected to. Claims 21-23 are allowed. 

Response to Amendment
Claim Objections
In view of the amendments to claims 9, 14, and 18 and the cancellation of claims 13 and 17, the claim objections are withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to claim 1, the rejections under 35 USC 112 are withdrawn. 

Claim Rejections - 35 USC § 101
On pages 11-17 of the Amendment, Applicants assert that independent claim 1 and its dependent claims comply with the requirements of 35 USC 101. 
In support of the above assertion, Applicants appear to argue that the claim is not directed to an abstract idea. Applicants acknowledge that the claim makes use of the abstract idea of ASSs and tangles since properties of these concepts can be regarded as “laws of mathematics”, but argue that it is not these ideas themselves that are sought to be patented – rather, that these concepts are used to detect clusters which allegedly goes far beyond just implementing the above mathematical ideas (page 12 of the Amendment). Applicants later reiterate this point, contending that the invention relates two distinct ideas in a novel and unexpected way: 1) the mathematical ideas of ASSs and tangles; and 2) the idea of organizing information in big data sets as clusters (page 14 of the Amendment). 
However, the questions of novelty and unexpected results are unrelated to the requirements of 35 USC 101. The question here, rather, is whether the claim is directed to a judicial exception without significantly more or integration into a practical application. The Examiner maintains that independent claim 1 is directed to an abstract idea which is neither integrated into a practical application nor supplemented with significantly more than the abstract idea itself. Specifically, marrying the two concepts highlighted by the Applicants arrives at the very abstract idea that was identified by the courts in Digitech upon which the rejection is based: “organizing information through mathematical correlations” (Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). Stated another way, it is the combination of the two concepts highlighted by the Applicants that is interpreted as the abstract idea.
In particular, clustering data amounts merely to “organizing information”. Applicants acknowledge that “the clusters are present in the data set considered” (page 11 of the 
Similarly, the claimed concepts of ASSs and tangles corresponds to mathematical ideas or “mathematical correlations”, as Applicants seem to acknowledge (page 12 of the Amendment). Thus, a) detecting clusters using b) the mathematical ideas of ASSs and tangles in the manner claimed amounts to a) organizing information through b) mathematical correlations, despite its novelty and nonobviousness. That is, the two concepts highlighted by the Applicants, when combined, clearly correspond to a single abstract idea identified by the courts as a judicial exception in Digitech. To be clear, the concept of clustering data is not separable from the abstract idea, as Applicants’ arguments imply. Instead, the concept of clustering data is part of the abstract idea itself.
	
Related to the argument summarized above that claim 1 is directed to two separate concepts, Applicants further argue that the invention does not seek to monopolize clustering data, nor does it pre-empt tangle theory (page 15 of the Amendment). However, a patent granted on independent claim 1 in its current form would indeed monopolize the concept of clustering data using the claimed mathematical relationships which corresponds to the abstract idea of organizing information through mathematical correlations for the reasons discussed above. 
Importantly, the claimed abstract idea is not integrated into any practical application. Instead, the claimed clustering “has applications in many fields” including “represent[ing] a new consumer group”, “identify[ing] a coherent belief set held by some people but not by others”, “image recognition”, and “music classification”, by Applicants’ very own admission (See Sections 4-4.1 on pages 18-19 of the specification of the subject invention; emphasis added). The also to the discovery of new kinds of clusters” (See Sections 4-4.1 on pages 18-19; emphasis added). 
Therefore, even though the invention as currently claimed does not seek to monopolize clustering data or tangle theory individually, the specification makes clear that the claimed invention does preempt all applications, both known and unknown, of clustering data through the claimed mathematical relationships which is an abstract idea for the reasons discussed above. 
	
On pages 13-14 of the Amendment, Applicants argue that the method of claim 1 cannot be performed by humans without the aid of computers. The Examiner agrees and appreciates the further discussion of aspects of the invention related to this point. However, the abstract idea upon which the rejection is based is not that the claim is directed to a mental process. Instead, as detailed above and in the rejection, the claim is directed to a different abstract idea – namely, organizing information through mathematical correlations.

On pages 15-16 of the Amendment, Applicants assert that the claim is directed to one particular method or process of clustering data and thus conclude that it is “neither necessary nor material to limit the range of clusters to which the method applies”. Here, Applicants appear to argue that the range of applications to which the claimed abstract idea is applied should not be limited. This amounts to an argument for pre-emption of the abstract idea, and the courts simply do not agree with this position. According to MPEP 2016.04, “[t]he Court has held that 
Turning to the two analogies provided in support of the above assertion, the Examiner submits that neither is appropriate. The invention in “Analogy 1” is photographic film on which a picture of natural light leaves an imprint by virtue of some chemical reaction. Applicants note that the chemical reaction happens according to the laws of nature, but this does not preclude the patentability of photographic film. Here, Applicants appear to argue that the combination of two concepts here – 1) the chemical reaction and 2) imprinting on the film – are analogous to the two concepts in the claimed invention – 1) clustering data and 2) ASS/tangle theory. The Examiner respectfully disagrees.
Initially, the courts have not found utilizing a chemical reaction to imprint on film to be a judicial exception. Conversely, organizing information according to mathematical principles has been found to be an abstract idea in Digitech. In other words, the two concepts of the claimed invention set forth by the Applicants are not separable in the manner asserted, for at least the reasons discussed above. If the chemical reaction is the judicial exception in “Analogy 1”, the analogous judicial exception in the claims of the subject application is the combination of 1) clustering data and 2) ASS/tangle theory, not just the latter. 
Furthermore, the second concept in the Applicants’ “Analogy 1” is a tangible article (film) and the imprinting involves a particular transformation of said article into a different state or thing, a step which the courts have found to be significantly more (See MPEP 2106.05(c)). Therefore, even if the courts had found the hypothetical claimed invention to be an abstract idea, it would also recite significantly more, thereby making it compliant with 35 USC 101. In contrast, the data which the claims of the subject application cluster is not tangible, nor does the claims of the subject application do not recite significantly more.
Moreover, imprinting on photographic film is one practical application of the laws of nature governing the chemical reaction. Thus, even if the courts had found the hypothetical claimed invention of “Analogy 1” to be an abstract idea, it would have been integrated into a single practical application, thereby making it compliant with 35 USC 101. In contrast, the abstract idea of organizing information according to mathematical correlations in the claimed invention of the subject application is not integrated into any practical application. Clustering data is not a practical application, it is part of the abstract idea itself.
In conclusion, the reasons that the hypothetical claimed invention in “Analogy 1” provided by the Applicants would have been compliant with the requirements of 35 USC 101 are not analogous to the fact pattern in the present application. The same is true of “Analogy 2”. 
The invention in “Analogy 2” is a telescope which operates according to the laws of optics. Again, Applicants argue that the combination of two concepts here – 1) the telescope, and 2) the laws of optics – are analogous to the two concepts in the claimed invention – 1) clustering data and 2) ASS/tangle theory. Applicants conclude that, in the same way that applying the laws of optics does not preclude the patentability of telescopes, applying the laws of ASS/tangle theory should not preclude the patentability of the claimed clustering. The Examiner respectfully submits that such a conclusion is incorrect.
Initially, the courts have not found utilizing the laws of optics to operate a telescope to be a judicial exception. Conversely, organizing information according to mathematical principles Digitech. Again, the claimed clustering is not separable from the claimed abstract idea. If applying the laws of optics is the judicial exception in “Analogy 2”, the analogous judicial exception in the claims of the subject application is the combination of 1) clustering data and 2) ASS/tangle theory, not just the latter. 
Furthermore, the second concept in the Applicants’ hypothetical is a particular machine (telescope) formed by combining distinct components (lenses and a tube) which the courts have found to be significantly more (See MPEP 2106.05(c)). Therefore, even if the courts had found the hypothetical claimed invention to be an abstract idea, it would also recite significantly more, thereby making it compliant with 35 USC 101. In contrast, the data which the claims of the subject application cluster is not tangible, nor is the clustering applied with a particular machine. Thus, the claims of the subject application do not recite significantly more.
Moreover, the operation of a telescope is one practical application of the laws of optics. Thus, even if the courts had found the hypothetical claimed invention of “Analogy 2” to be an abstract idea, it would have been integrated into a single practical application, thereby making it compliant with 35 USC 101. In contrast, the abstract idea of organizing information according to mathematical correlations in the claimed invention of the subject application is not integrated into any practical application. To reiterate, clustering data is not a practical application, it is part of the abstract idea itself.

On pages 16-17 of the Amendment, Applicants re-assert that cluster detection goes beyond the abstract ideas of ASSs and tangles, and the combination of the two concepts in the manner claimed is novel. 


In view of the foregoing, the Examiner submits that Applicants have failed to overcome the interpretation that claim 1 is directed to the abstract idea of “organizing information through mathematical correlations”. Applicants have also failed to establish that the claim recites significantly more than this abstract idea or that the abstract idea is integrated into a practical application. Therefore, the rejection of independent claim 1 and dependent claims 2-4, 6-11, and 14-15 under 35 USC 101 are maintained.

The Examiner notes that new independent claims 21 (and its dependent claim 22) and 23, as well as claims 5, 12, 16, and 18 (dependent on claim 1) do comply with the requirements of 35 USC 101. In particular, each of these claims integrates the abstract idea into a practical application. The Examiner recommends amending independent claim 1 to similarly integrate the abstract idea into a practical application in order to place the subject application in condition for allowance. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  To be patent-eligible, a claim directed to a judicial exception must as whole be integrated into a practical application or directed to significantly more than the exception itself.  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception (see MPEP 2106). 
Claims 1-4, 6-11, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more.
Independent claim 1 is directed to a set of mathematical rules and relationships. In particular, claim 1 recites: 1) computing, from a data set, an abstract separation system ASS consisting of items defined by mathematical relationships; 2) determining a set of subsets of S; 3) computing abstract tangles (a particular set defined by further mathematical relationships) from the ASS; all to represent a captured cluster in the data set. Such steps amount to a process of organizing information through mathematical correlations which corresponds to a concept identified as an abstract idea by the courts (See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014)). The concept described in independent claim 1 is not meaningfully different than that found by the court to be an abstract idea. As such, 
Independent claim 1 does not integrate the abstract idea into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Rather, Applicants have attempted a drafting effort designed to monopolize the judicial exception. 
Finally, independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Because the invention of independent claim 1 is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more, the claim does not comply with the requirements of 35 USC 101. 

Dependent claims 2-4, 6-11, and 14-15 are dependent on independent claim 1, and therefore include all the limitations of this independent claim. Therefore, claims 2-4, 6-11, and 14-15 recite the same abstract idea of organizing information through mathematical correlations. None of these dependent claims integrate the abstract idea into a practical application or recite significantly more. Instead, each of these dependent claims recite further mathematical relationships.

Allowable Subject Matter
Claims 21-23 are allowed.
Claims 5, 12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEAN M CONNER/Primary Examiner, Art Unit 2663